NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07 July 2022 has been considered by the examiner.

Response to Amendment
	Replacement drawing sheets for Figures 1A, 1B, 2A, 2B, 4, and 18 were received on 25 July 2020 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 25 July 2022.
	Claims 18-25 have been canceled.
	Claims 1-17, as indicated in the Non-Final Rejection mailed 25 April 2022, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the outer handle.

Regarding independent claim 1, Lagree ‘053 teaches an exercise machine, comprising: a frame (base 100) having a first end, a second end opposite of the first end, and a longitudinal axis extending therebetween (Fig. 1), wherein the frame comprises a track including at least one rail (track 105) (Fig. 1); a carriage (carriage 200) movably positioned upon the track, wherein the carriage comprises a support frame (platform 214) and a carriage platform (pad 209) connected to the support frame (Figs. 14A, 14B), the carriage platform having a first end, a second end opposite the first end of the carriage, a first side, a second side opposite the first side of the carriage platform, an upper end, and a lower end opposite the upper end of the carriage platform (Figs. 14A, 14B), wherein the first end and the second end of the carriage platform are spaced apart along the longitudinal axis; wherein the carriage is adapted to be movable in opposed first and second directions along at least a portion of the track (Para. [0042]);
a bias member (biasing member 106) connected between the carriage and the frame, wherein the bias member is adapted to provide a resistance force against movement of the carriage on the track (Para. [0042]); and
an outer handle (outboard round bar 208) connected to the support frame, wherein the outer handle comprises a first end and a second end (Fig. 14A).
Lagree ‘053 fails to teach wherein the outer handle extends around the carriage platform such that the outer handle surrounds the carriage platform, wherein the outer handle is not directly connected to the carriage platform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784